DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “SPLIT PRINTING ON A PRINTING MEDIUM.”
    
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

In regard to claim 1, prior art of record fails to teach or render obvious, alone or in combination, obtaining a width of a printing medium; obtaining a piece of image data that is a 

In regard to claims 2-6, the claims depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and is as follows:

U.S. Patent Application Publication No. 2012/0236368 A1 to UCHIDA et al. discloses when a QR code is printed in an original document, the orientation in which the original document is read out is determined by the position of the QR code which is detected from the read image, and the orientation of the read image is corrected (UCHIDA et al., [0133]).

U.S. Patent Application Publication No. 2013/0222857 A1 to NOBUSHIMA et al. discloses modifying a size, a shape or a position of a barcode print image(s) within the barcode area(s) based on a revised coordinate data, and also modifying a size, a shape or a position of all images other than the barcode(s) outside the barcode area(s) (NOBUSHIMA et al., [0083]).

U.S. Patent Application Publication No. 2017/0015120 A1 to Campanini discloses detecting a position of a paper aligned mark/s to enable printing work to be coordinated correctly (Campanini, [0048]).

U.S. Patent No. 5,551,785 to Mori et al., cited in the filed IDS, discloses a divisional-printing function when a medium to be printed fit for the character size to be printed is absent (Mori et al., col. 1, lines 11-13).

JP H0852908 (A) to Mori et al., cited in the filed IDS, discloses printing image data being divided corresponding to a width of a medium to be printed, wherein printing is applied to the medium to be printed at every divided printing image data (See English language Abstract of Mori et al. provided by Applicant to the Office on March 03, 2020).

WO 2020/251327 A1 to LEE et al., attached to this Action, discloses performing image conversion processing for a first QR image to generate a second QR image and prints the second QR image (LEE et al., Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/            Primary Examiner, Art Unit 2674    
06/01/2021